Title: From George Washington to Tobias Lear, 12 November 1790
From: Washington, George
To: Lear, Tobias



Dear Sir,
Mount Vernon, Novr. 12th. 1790.

I am about to write you another short letter for tomorrow’s post,—although, in the course of the Mail, it cannot reach you before Tuesday night. The intention of it is, to inform you again that I depend upon Page’s Coach, Horses and driver,—for the removal of the children &ca., to Philadelphia, and that I shall not, unless I hear something to the contrary, from you, make any other provision for the journey. The reason for my again writing on this subject is that Giles who was sent from this on Wednesday, and directed if the stage had left Alexandria, to pursue it to George Town, and to have my letter to you deposited in the mail, instead of doing it gave the letter to one of the passengers a man he did not know—one who had so comical a name that he does not recollect it, tho’ told—but who knew me—knew you—knew Major Jackson—and who was so anxious to oblige that he all but demanded the letter from him. The case being thus and knowing how little dependence there is upon conveyances by private hands is the inducement of this second Epistle—and for my desiring you to inform me by the first Post—what I have to depend upon—for the mail returning will (if it leaves Philadelphia on Wednesday) be in Alexandria before Page’s Coach, admitting my first letter met with no delay. I shall add no more at this time—the house being full of Company—than our best wishes to you & Mrs. Lear—and that I am Yr. Affecte.
